United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1112
Issued: September 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 1, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated December 5, 2007. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly determined that appellant was not entitled to
augmented compensation based on claiming her niece as a dependent under section 8110 of the
Federal Employees’ Compensation Act.
FACTUAL HISTORY
This is the second appeal before the Board. On March 28, 2002 appellant, a 44-year-old
clerk, filed a claim for a bilateral carpal tunnel condition causally related to employment factors.
The Office accepted the claim for bilateral carpal tunnel syndrome. On July 23, 2004 appellant
filed a Form CA-7 claim for a schedule award based on a partial loss of use of her left and right
upper extremities. By decision dated June 3, 2005, the Office reduced her compensation to zero,

finding that her actual wages represented her wage-earning capacity. Appellant thereafter
requested a hearing before an Office hearing representative on the issue of her wage-earning
capacity. At the hearing, she inquired about the compensation rate she would be paid in the
event the Office awarded her compensation for a schedule award.1 Appellant asserted that she
had a dependent, her niece, whom she was taking care of following the death of her sister. The
hearing examiner advised that appellant would be paid at the 75 percent rate if she had a
dependent and at the 66 2/3 percent rate without a dependent. On May 23, 2006 the Office
granted appellant schedule awards for a 12 percent impairment of her right upper extremity and a
12 percent impairment of her left upper extremity. The decision indicated that appellant was
being paid weekly compensation at the 66 2/3 percent rate.
In a letter received by the Office on September 6, 2006, appellant informed the Office
that she intended to submit evidence that she had a dependent.
By decision dated October 31, 2006, the Office denied modification of the May 23, 2006
schedule award decision. Appellant appealed this decision to the Board. She noted that she had
attached a copy of a September 9, 2007 court order from the Circuit Court of Cook County,
Illinois, Department of Juvenile Justice and Child Protection, awarding her legal guardianship of
her niece.
In an August 7, 2007 decision,2 the Board set aside the Office’s May 23, 2006 decision.
The Board found that the Office erred in relying on the Office medical adviser’s opinion because
he failed to specify the methods by which he calculated a 12 percent bilateral upper extremity
rating. The Board remanded the case to the district Office for further development of the
medical evidence. The complete facts of this case are set forth in the Board’s January 24, 2007
decision and are herein incorporated by reference.
By telephone call and letter dated October 30, 2007, appellant informed the Office that
she was not contesting the percentage of impairment made in her schedule award.3 Instead, she
stated that she was appealing the 66 2/3 weekly compensation rate she claimed her niece as a
dependent and entitlement to compensation at the 75 percent compensation rate. Appellant again
attached the copy of the court order awarding her legal guardianship of her niece, along with her
niece’s birth certificate.
By letter dated November 6, 2007, the Office informed appellant that she was not eligible
for compensation at the augmented rate of 75 percent unless she adopted her niece. It advised
her that she needed to submit proof of adoption, such as a copy of the adoption papers, if she had
legally and formally adopted her niece.
1

By decision dated April 10, 2006, the Office found that appellant’s actual earnings in her reemployment as a
modified custodian with the employing establishment fairly and reasonably represented her wage-earning capacity.
This decision is not at issue before the Board.
2

Docket No. 07-707 (issued August 7, 2007).

3

Appellant also requested cancellation of the second opinion medical examination the Office scheduled for her
pursuant to the Board’s August 7, 2007 decision. The Office granted appellant’s request.

2

By decision dated December 5, 2007, the Office reinstated the May 23, 2006 schedule
award decision which granted appellant an award for 12 percent bilateral upper extremity
impairment. It found that appellant was not entitled to augmented compensation at the 75
percent rate based on claiming her niece as a dependent.4 The Office found that legal
guardianship of her niece did not qualify her as a dependent for the purpose of augmented
compensation under the Act.
LEGAL PRECEDENT
Under 5 U.S.C. § 8110, a claimant is entitled to augmented compensation at the rate of 75
percent of her monthly pay if she has a dependent. Under this section a dependent includes an
“unmarried child, while living with the employee or receiving regular contributions from the
employee toward his support,” and who is either under 18 years of age or incapable of selfsupport because of physical or mental disability.5
Sections 8101(9) and 8110 state that only individuals specifically defined as a child under
section 8110 would entitle an employee to augmented compensation for such a dependent. The
term child in section 8101(9) of the Act provides for three specific relationships in addition to the
biological relation between a parent and his or her natural child: stepchildren, adopted children
and posthumous children. A niece or legal ward is not included among the definitions of a child
pursuant to the Act.6
ANALYSIS
Appellant submitted a copy of a September 9, 2007 order from the Circuit Court of Cook
County, Illinois, Department of Juvenile Justice and Child Protection, awarding her legal
guardianship of her niece. The issue is whether appellant’s niece is a “child” as defined under
section 8110. The Act provides that a “‘child’ means one who ... is under 18 years of age or over
that age and incapable of self-support, and includes stepchildren, adopted children and
posthumous children, but does not include married children.”7 In Aretha Hudson,8 the Board
held that a nephew is not a “child” under section 8101(9), and the guardian of a nephew is not
entitled to augmented compensation under the Act. As noted in Hudson, nephews are not among
the categories of persons included in the term “child” for purposes of the Act. The definition of
“child” covers three specific relationships, in addition to the biological one between a person and
4

The birth certificate for appellant’s niece indicated that she was born on February 4, 1985 and therefore was a
minor during the period of appellant’s schedule award.
5

5 U.S.C. § 8110(3).

6

See Louis L. Jackson, Sr., 39 ECAB 423 (1988), citing Aretha Hudson , 28 ECAB 169, 170 (1977) (where the
Board held that appellant’s legal guardianship and support of her two minor nephews did not qualify the children as
dependents pursuant to the Act, because appellant had not adopted the children). Both of these cases note the
principle of statutory construction known as expressio unis est exclusio alterius, whereby the expression of specific
persons or things in a statute implies an intent to exclude all others.
7

5 U.S.C. § 8101(9).

8

Aretha Hudson, 28 ECAB 169 (1977).

3

her natural child. A niece is not included among the definitions of a child pursuant to the Act.
There are other close relationships, such as that between a legal guardian and a ward, which are
not included.
Accordingly, the Board finds that appellant’s niece is not a “child” under section
8101(9) and not a dependent for the purposes of augmented compensation under section 8110 of
the Act. The Office properly found that appellant is not entitled to augmented compensation at
the 75 percent rate based on the legal guardianship of her niece. The Board will affirm the
December 5, 2007 Office decision.
CONCLUSION
The Office properly determined that appellant was not entitled to augmented
compensation based on claiming her niece as a dependent under section 8110 of the Act.
ORDER
IT IS HEREBY ORDERED THAT the December 5, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 22, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

